


110 HR 7197 IH: To amend part C of title XVIII of the Social Security Act

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7197
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part C of title XVIII of the Social Security Act
		  to limit increases in Medicare Advantage payment rates to 2 percent per year
		  until parity achieved with Medicare fee-for-service program.
	
	
		1.Limitation on Medicare
			 Advantage payment rates increases to 2 percent per year until parity achieved
			 with Medicare fee-for-service capitation rateSection 1853(k) of the Social Security Act
			 (42 U.S.C. 1395w–23(k)) is amended—
			(1)in paragraph
			 (1)(B)(i), by inserting , subject to paragraph (5), after
			 increased; and
			(2)by adding at the
			 end the following new paragraph:
				
					(5)Limitation
						(A)In
				generalThe increase to be applied under paragraph (1) for an
				area and year (beginning with 2010) shall in no case exceed 2 percent if the
				application of a higher percentage would result in the applicable amount for
				the area and year exceeding the amount specified in subsection (c)(1)(D) for
				the area and year.
						(B)Fee-for-service
				payment floorIn no case shall the application of this paragraph
				result in an applicable amount for an area and year being less than the amount
				specified in subsection (c)(1)(D)(i) for the area and year.
						(C)Exception for
				pace plansThis paragraph shall not apply to payments to a PACE
				program under section
				1894.
						.
			
